Brock, J.
The defendant assigns as error that the trial judge found that the affidavit for the search warrant, and the search warrant were in conformity with the requirements of the law.
The affidavit for the search warrant and the search warrant appear to be complete and amply adequate to satisfy the requirements •of the law, and the defendant makes no argument in his brief to the contrary. Defendant’s only argument under this assignment of error Is addressed to the fact that an unexecuted copy of the affidavit and warrant were admitted in evidence in place of the original.
At the trial defendant made no objection to the copy being used instead of the original; the defendant objected, but specified that his *618objection was upon other grounds. It appears clearly from the officer's testimony that the original of the affidavit and the warrant, were in the file of an accomplice who was separately tried. Also, the-officer who identified the copies was the same officer who actually executed the original of the affidavit and served the warrant; and he-was clearly in position to verify that the copies were true copies. Had the defendant objected to the copies being used, the originals-could have easily been secured from the accomplice’s file at that time. It would not be proper to allow the defendant to raise this objection for the first time in this Court. Defendant’s first assignment, of error is overruled.
The defendant assigns as error that the trial judge allowed the officer who executed the affidavit for the search warrant, and who served the search warrant, to testify as to the fruits of the search.
The defendant argues that the search warrant was served on some unidentified person and therefore the search is not a valid search. The search warrant directed that the premises of Lloyd Phillips be searched. The officer testified that he served the warrant on Mr. Lloyd Phillips at the address contained in the warrant, and that he thereafter conducted the search of Mr. Phillips’ premises which revealed a quantity of items allegedly taken from the premises which had been broken into; some of the items were found in defendant’s suitcase which was in Mr. Phillips’ house.
Defendant’s second assignment of error is without merit.
In the trial we find
No error.
Mallard, C.J., and Parker, J., concur.